Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 18, 2022  has been entered. 

	Claims 1 and 46-64 are currently pending. Claim 1 has been amended, claims 5, 7-9,11, 13-19 and 43-45 have been canceled and claims 46-64 have been added by Applicants’ amendment filed on November 6, 2020.   
Applicant’s election with traverse of Group I, i.e., 1, 5-19 and 43 (claims 6, 10, 12 now canceled), drawn to a method for generating less mature cells, in Applicants’ response filed on April 29, 2016 was previously acknowledged.  
Additionally, Applicants’ election of the following species with traverse was previously acknowledged: 
1) "a dimer or a monomer that contains two units", as recited in claim 6 (now canceled),
2) "NME7", as recited in claim 10 (now canceled), 
3) "NM23-H1”, as recited in claim 7, and 4) " adding an NME family member whose multimerization state is the biologically active state",  as recited in claim 12 (now canceled).

            The restriction requirement was previously made FINAL.
Claims 2-3 (claims 2-3 now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. Claims 8, 11, 14-19 and 43 (claims 8, 11, 14-19 and 43 now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant is reminded of the right to petition under 37 CFR 1.144, if applicant disagrees with the requirements for restriction filed on December 2, 2015. 

Therefore, claims 1 and 46-64 are currently under examination to which the following grounds of rejection are applicable.
                                           Information Disclosure Statement
    	The information disclosure statement (IDS) submitted on 4/21/2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. All told, the submitted IDS cite over 285 individual references, representing thousands of pages of publications and other documents. Accordingly, the information disclosure statements have been considered by the examiner to the extent available under the time allotted of examination. Initialed and signed copies of the 1449s are attached to this action.
Priority
This application is a CON of PCT/US2013/051899 filed on July 24, 2013 and  is a CIP of PCT/US2012/060684 filed on October 17, 2017.
Applicant’s claim for the benefit of a prior-filed parent provisional applications: 61/675,292 filed on  07/24/2012;  61/677,442 filed on 07/30/2012,  61/679,021 filed on 08/02/2012,  61/683,155 filed on 08/14/2012, 61/684,654 filed on 08/17/2012 and 61/693,712 filed on 08/27/2012under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
The disclosure of the prior-filed applications 61/675,292, 61/677,442, 61/679,021, 61/683,155, 61/684,654 and 61/693,712 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Specifically, these provisional applications do not appear to support amended claim 1, wherein the NME7 is devoid of the M leader sequence and wherein the naïve or pluripotency gene are selected from the group consisting of OCT4, SOX2, NANOG, KLF4, KLF2, Tra 1-60, Tra 1-81, SSEA4, and REX-1.
 Accordingly, the effective priority date of claim 1 is granted as the filing date of the PCT/US2013/051899 filed on July 24, 2013. If Applicant believes the earlier applications provide support for this disclosure, Applicant should point out such support by page and line number in the reply to this Action.
Withdrawn rejections  in response to Applicants’ arguments or amendments
35 U.S.C. 112, 4th paragraph
In view of Applicants’ cancelation of claim 9, the rejection of claim 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is rendered moot.
***
In view of Applicants’ cancelation of claim 13, the rejection of claim 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is rendered moot.

Rejection maintained in response to Applicants’ arguments or amendments
Double Patenting 
Claim 1 remains rejected and new claims 46-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 75-92 of copending Application No. 14/596,051 as per claims filed on July 5, 2022. 
Claim 1 of copending ‘051 is directed to:
1. A method for reverting a terminally differentiated cell to a reverted cell in a pluripotent state, the method comprising:
contacting the terminally differentiated cell with a culture medium composition, wherein the culture medium composition is characterized by:
(i) it comprises an NME7 protein in monomeric form or a nucleic acid encoding the
NME7 protein in the monomeric form,
(ii) it does not appreciably comprise serum, and
(iii) it does not appreciably comprise the basic fibroblast growth factor,
thereby reverting the terminally differentiated cell to the reverted cell in the pluripotent state.

Claim 75 of copending ‘051 further limits the NME7 protein of claim 1 to a monomeric form devoid of the “M” leader sequence and claim 85 of copending ‘051 further limits the pluripotent state to an increase expression of one or more genes including Oct4, Sox2, KIf4, KIf2, Nanog, Lin28, MUC1, NME1, and NME7. 
Claim 1 of the invention is directed to:

A method for maintenance or enhancement of cell pluripotency, the method comprising contacting a pluripotent cell characterized by one or more naïve or pluripotency genes selected from KLF4, KLF2, NANOG, and OCT4 with an effective amount of an exogenous nucleoside diphosphate protein kinase 7 (NME7) that is devoid of the M leader sequence to provide a modified gene or protein expression profile in the pluripotent cell, wherein the modified gene or protein expression profile comprises (1) an increased expression of a naive or pluripotency gene selected from OCT4, SOX2, NANOG, KLF4, KLF2, Tra 1-60, Tra 1-81, SSEA4, and REX-1, and (2) a decreased expression  of a primed gene selected from LHX2, OTX2, XIST, and FOXA2 relative to a corresponding gene or protein expression profile in the pluripotent cells absent said contacting.
	
Claim 49 further limits the method of claim 1 to a greater increase in the expression of the naive or pluripotency gene as compared to a corresponding increase achieved by basic fibroblast growth factor (bFGF), providing support for a culture medium lacking bFGF. 
	
Claim 49 of the instant invention supports the contacting of a pluripotent cell in the absence of bFGF.
Thus the claims of the instant application are encompassed by, or overlap in scope significantly with, the claims of 14/596,051.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Applicants’ Arguments as they apply to rejection of claim 1 and claims 46-64 under nonstatutory double patenting rejection
Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.
Claim Rejections - 35 USC § 112
Claim 1 remains rejected and new claims 46-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite in its recitation of “an exogenous nucleoside diphosphate protein 7 (NME7) that is devoid of the M leader sequence”. Neither the claim nor the specification clearly defines nor sets forth the meaning or means to assess "an exogenous NME7 devoid of the M leader sequence". Paragraph [0078] of the published application teaches, “ NME7 monomers have two binding sites for the PSMGFR peptide of the MUC1* extra cellular domain… and recombinant human NME7 (A and B domains and devoid of the M leader sequence) proteins are assayed for binding to the peptide (A), then bound by a histidine-tagged PSMGFR peptide, which is detected using an antibody to its histidine tag (B)”. Additionally, paragraph [0164] states, “A soluble variant of NME7, NME7-AB, was generated and purified as previously described (PCT/US12/60684, filed Oct. 17, 2012, the contents of which are incorporated by reference in their entirety).”  Recitation of a protein without providing SEQ ID NO for the protein is indefinite and ambiguous because different laboratories may have the same name for a different  proteins . Because the claimed NME7 is not identified by a SEQ ID NO:, it is unclear what domain of the nucleic acid or protein corresponds to the “ the M leader sequence”. As such the metes and bounds of the claim are indefinite.
Claim 1 is indefinite in its recitation of  “a naive or pluripotency gene selected from OCT4, SOX2, NANOG, KLF4, KLF2, Tra 1-60, Tra 1-81, SSEA4, and REX-1” in line 10. The claim also recites in line 3 that a pluripotent cell is characterized by one or more of OCT4 and NANOG (pluripotency genes), KLF4 and KLF2 (naive genes). Thus it is unclear how the additional naive or pluripotency genes recited in line 10, e.g,  Tra 1-60, Tra 1-81, SSEA4, and REX-1 characterize the claimed pluripotent cell. Are the additional genes only detectable after contacting a pluripotent cell with NME7? As such the metes and bounds of the claim are indefinite.
Claim 1 is vague and indefinite because of the term “effective amount”. It is unclear what is considered effective amount would be. The term “effective amount of an exogenous NME7 that is devoid of the M leader sequence” has not been defined in the specification. According to the specification expression of NME7 is different according to the culture conditions of human stem cells. For example, paragraph [0143] discloses that “ME7 is strongly expressed in human stem cells if they are cultured in NM23 (dimers) on an anti-MUC1* surface (Lane 1) but only weakly expressed in stem cells cultured in bFGF on MEF feeder cells (Lane 2).”  Therefore, one of the ordinary skills in the art would not know which NME 7, e.g, monomer, dimer, or what combination of NM7  and  NME1 or others, is efficacious in maintenance or enhancement of cell pluripotency without undue experimentation, let alone what amount is considered effective. 
For the sake of compact prosecution, the examiner is interpreting the term “an exogenous nucleoside diphosphate protein 7 (NME7) that is devoid of the M leader sequence” a NME7 polynucleotide or NME7 protein.
Claims 46-64 are indefinite insofar as they depend from claim 1.
***
Claim 1 remains rejected and new claims 46-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 has been amended to recite “A method for maintenance or enhancement of cell pluripotency, the method comprising contacting a pluripotent cell characterized by one or more naïve or pluripotency genes selected from KLF4, KLF2, NANOG, and OCT4”. The instant claims are broadly interpreted as a genus of pluripotent cells characterized by one or more naïve or pluripotency genes selected from KLF4, KLF2, NANOG, and OCT4, wherein the pluripotent cells are from an enormous genus of animal species. 
The breadth of the claim is exceptionally large for reasonably encompassing pluripotent cells (e.g, stem cells and adult cells, and not limited to human pluripotent cells) from an enormous genus of animal species, whereby the biological and taxonomic art recognizes as many as 1,000,000 species of animals (waynesword.palomar.edu/trfeb98.htm; downloaded 9/6/2022), whereby the art recognizes that invertebrate animals comprise as much as 97% of all known animal species on the planet, including sponges, worms, squid, and insects. Even within vertebrates, about 69,963 species have been described (en.wikipedia.org/wiki/vertebrates, last visited 6 September  2022‎). There is not structure/function correlation for the genus of pluripotent  cells that are characterized by one or more of more naïve or pluripotency genes selected from KLF4, KLF2, NANOG, and OCT4. The instant specification fails to disclose how to make pluripotent cells from sponges, worms, squid, and insects, for example, characterized by one or more of more naïve or pluripotency genes selected from KLF4, KLF2, NANOG, and OCT4.
 The Specification discloses human embryonic H9 stem cells that are analyzed for expression levels of OCT4 and NANOG (pluripotency genes), KLF4 and KLF2 (naive genes) and LHX2, OTX2, XIST and FOX a2 (primed genes), wherein “stem cells cultured in NM23 dimers (NME1-S120G dimers), for example, express high levels of the naive genes and lower levels of the primed genes, indicating the cells are in the more primitive, naive state than stem cells culture in bFGF”  ¶ [0148]. Examples 5 and 6 also teach human pluripotent stems cells where siRNA is used to knock down one or more of NME1, NME6 and NME7 in pluripotent stem cells (paragraphs [0149]-[0155]). Figure 2 illustrates that NME antibody, purportedly specific for NME7 recognized NME7 and another species having an apparent molecular weight of  22-25 kDa in human stem cell lines BGO1v and HES-3 cells. In relation to NME7, the Specification discloses “NME7 is strongly expressed in human stem cells if they are cultured in NM23 (dimers) on an anti-MUC1* surface (Lane 1) but only weakly expressed in stem cells cultured in bFGF on MEF feeder cells (Lane 2). NME7 is also strongly expressed in human breast cancer cells (Lane 3), but is not recognized by the C-20 antibody purportedly specific for the H1 isoform.” ¶ [0143]. The Specification contemplates adding NME7 for  pluripotent stem cell growth by stating “NME7 is characteristic of the naive state, not the primed state, and is better able to support pluripotent stem cell growth. These data provide rationale for adding exogenous NME7 or nucleic acids that induce its expression for the maintenance of pluripotency in cells, inhibition of differentiation, or the induction of pluripotency in cells. Such introduction of NME7 can be accompanied by repression of the differentiation-inducing NME1.” ¶ [0148]. However, the Specification is silent about other human mammalian cells exhibiting the claimed phenotype of one or more OCT4 and NANOG (pluripotency genes), KLF4 and KLF2 (naive genes) other than human pluripotent stem cells.
In fact, post-filing art by the inventors Carter et al., (Stem Cells 34:847-859, 2016; of record) discloses that a truncated human NME7 is able to induce a stable naïve‐like state in human embryonic stem cells and induced pluripotent stem cells without the use of inhibitors, transgenes, leukemia inhibitory factor (LIF), fibroblast growth factor 2 (FGF2), feeder cells, or their conditioned media (abstract). Moreover,  Carter et al., discloses a model of how human stem cells regulate self‐replication: an early naïve state driven by NME7, which cannot itself limit self‐replication and a later naïve state regulated by NME1, which limits self‐replication when its multimerization state shifts from the active dimer to the inactive hexamer” (abstract). Carter provides support for a different phenotype of mouse and human stem cells by stating “human embryonic stem cells (hESCs) resemble mouse primed stem cells from the post-implantation blastocyst rather than mouse naïve stem cells from a preimplantation blastocyst” (page 848; col. 1). Thus pot-filing art by Carter provides support for different expression of naïve or pluripotency genes in mouse stem cells and human stem cells. Carter is silent about other types of pluripotent cells characterized by one or more of more naïve or pluripotency genes selected from KLF4, KLF2, NANOG, and OCT4 where cell pluripotency is maintained or enhance by contact with NME7 devoid of the M leader sequence.
In sum, the instant specification does not provide any guidance that would steer the skilled practitioner toward a genus of pluripotent cells exhibiting a phenotype characterized by one or more of more naïve or pluripotency genes selected from KLF4, KLF2, NANOG, and OCT4 -- an essential element of every claim of the application -- and has not provided evidence that any such genus of pluripotent cells (e.g., sponges, worms, squid, and insects) are maintained or enhanced by contacting with an effective amount of NME7  devoid of the M leader sequence.
Response to Applicants’ Arguments as they apply to rejection of claims 1 and 46-64 under 35 USC § 112(a) , written description 
At page 5 of the remarks filed on 4/18/2022, Applicants essentially argue that “Applicant has amended claim 1 to specify the starting cell as "a pluripotent cell characterized by one or more naive or pluripotency genes selected from KLF4, KLF2, NANOG, and OCT4"  and specify the resulted cell as one having "a modified gene or protein expression profile"……As such, Applicant respectfully submits that the amendments to claim I overcome the written description rejection.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
The instant issue of written description is whether there is enough structure-function for the claimed pluripotent cells (e.g, stem cells and adult cells, not limited to human pluripotent cells) from an enormous genus of animal species that exhibit the claimed phenotype comprising at least one of the naive or pluripotency genes selected from KLF4, KLF2, NANOG, and OCT4. Applicants merely provides  support for human stem cell lines BGO1v and HES-3 cells and Human embryonic H9 stem cells expressing high levels of the naive genes and lower levels of the primed genes in the presence of NME1-S120G dimers expressing (Figure 6, paragraph [0148]). Therefore, the specification does not describe the claimed pluripotent cells from an enormous genus of animal species  in such full, clear, concise and exact terms so as to indicate that Applicant has possession of these pluripotent cells at the time of filing the present application.  Thus, the written description requirement has not been satisfied.
New Objection and  Rejections
Claim objection
Claim 1 is in improper Markush form in lines 3 and 10; a Markush group should be in the form “one or more naïve or pluripotency genes selected from the group consisting of A, B, and C”. Currently, it is not clear which species are included in the Markush group and which are not.
Claim 50, 51, 57, 58, 59 and 60 are in improper Markush form; a Markush group should be in the form “naïve or pluripotency genes selected from the group consisting of A, B, and C”. Currently, it is not clear which species are included in the Markush group and which are not.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 46-64 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al., (STEM CELLS August 16, 2012;30:2199–2211) in view of Bamdad et al (US Pub 2010/0093092; of record) as evidenced by Adamo et al., (BMC Pharmacology 2009, pp. 1-7). 
Regarding claim 1, Wang et al., discloses an in vitro method for ESC renewal, pluripotency, and oncogenesis comprising transducing mouse ESC lines D3 with individual shRNA where ESCs transfected with shNme6 and shNme7 (designated as shNme7-1 and shNme7-2) cause mouse ESC differentiation and down regulation of pluripotency-related genes (page 2205; col. 1) including down regulation of Oct4 (page 2203; Figure 2C). Moreover, Wang discloses upregulation of the primed FoxA2 gene in in shNme6- or shNme7-transfected cells (Figure 5 C, G). Wang et al., teaches that Nme7 is also designated as Nm23-H6. 
In view of down regulation of Oct4 (naive or pluripotency genes) and upregulation of FoxA2 (primed gene) by knocking down Nme7, it  would have been obvious for one of ordinary skill in the art that adding an effective amount of Nme7 should be reasonably expected to promote up regulation of at least naïve or pluripotent genes including  OCT4 and to promote down regulation of the primed genes including FoxA2 gene with a reasonable expectation of success, particularly because adding or overexpressing Nme7 should be expected to recue shNme7-2’ induced downregulation of Oct4 and upregulation of FoxA2.
Regarding claims 46 and 47, Wang makes obvious the method of claim 1. Moreover,  contacting mouse ESC lines D3 with an exogenous polypeptide encoding NME7 or a NME7 protein would have been obvious to one of ordinary skill in the art.
Regarding claim 48, Wang makes obvious the method of claim 1.Wang does not teach that Nme7 (also designated as Nm23-H6) is in a monomeric form.
Bamdad et al., teaches that NM23 is the native MUC1* activating ligand and  “NM23 (MUC1* ligand) co-localizes with MUC1* and OCT4 on undifferentiated hESCs, but not on differentiated cells.” (paragraph [0017]). Bamdad et al., states, “MUC1* is a significant "stemness" factor. … One or more of the genes or gene products that have already been shown to induce pluripotency can be replaced by transfecting the gene or introducing the gene product, for MUC1* alone or in addition to its cleavage enzymes and/or activating ligands, NME7” (paragraph [0040],[0059]) [emphasis added]. Thus,  Bamdad et al., provides support for the monomeric form of NM23 as a MUC1* ligand  which maintains cell pluripotency. 
Regarding claim 49, Wang makes obvious the method of claim 1. Wang does not a greater increase in the expression of naive or pluripotency genes relative to a corresponding increase achieved by bFGF.
However, Bamdad et al., teaches that “adding a MUC1* dimerizing ligand stimulates pluripotent (OCT4-positive) stem cell growth and also enables their growth in the absence of feeder cells, their extracts or bFGF.” (paragraph [0060]) [emphasis added]. Moreover, Bamdad et al., states “The addition of anti-MUC1* antibody to cells cultured in the absence of conditioned medium from fibroblast feeder cells (FIG. 4 G, H) resulted in an abundance of pluripotent stem cells, in sharp contrast to cells grown by adding bFGF (FIG. 4 E, F), which resulted in no pluripotent cells (absence of OCT4).” (paragraph [0061])[emphasis added]. Thus one of ordinary skill in the art would find obvious a greater increase in the expression of naive or pluripotency genes when contacting with stem cells with  Nm23-H6 (also designated Nme7) relative to a corresponding increase achieved by bFGF
Regarding claims 50, 51,  52 and 57-60,  Wang makes obvious the method of claim 1. Moreover, Wang teaches detection of ESC renewal-related genes, Oct4, Klf4, ERas, c-Myc, Tert, and Dnmt3B by PCR and detection of Oct4, Nanog, ERas, Sox2, and c-Myc, actin proteins by western blot analysis (page 2203; legend Figure 2). The combined teachings of Wang and Bamdad do not teach KLF2 as a gene of pluripotency. 
Adamo remedy the deficiencies Wang and Bamdad by teaching pluripotency in mouse embryonic stem cells (mESC) maintained by induced Klf4, Klf2 and Myc expression (abstract). Thus, one of ordinary skill int the art would find obvious to characterize mESC or a plurality of mESC by all four genes naïve or pluripotency genes: KLF4, Nanog, Oct4 and KLF2. 
Regarding claims 53, 54, 55 and 56, Wang makes obvious the method of claim 1. In particular, Wang discloses mouse ESC lines D3. Additionally, Bamdad et al., discloses stem cells of human origin (paragraph [0005]). 
Regarding claim 61, Wang makes obvious the method of claim 1. Moreover, Wang discloses upregulation of the primed FoxA2 gene in shNme6- or shNme7-transfected cells (Figure 5 C, G). It would have been obvious for one of ordinary skill in the art that the presence of the  Nme6 gene  expressing the Nme6 protein in stem cells should be reasonably expected to downregulate the primed FoxA2 gene.
Regarding claim 62, Wang makes obvious the method of claim 1. Moreover, Wang discloses cell culture of mouse ESC lines D3.
Regarding claims 63 and 64, Wang makes obvious the method of claim 1. Additionally, Wang et al., discloses that “The inhibitor of a group I NDPK protein Nme2 can promote ESC differentiation” (page 2209; col. 1). Thus one of ordinary skill in the art would find obvious to contact pluripotent cells with inhibitors of NME1, NME2 or NME6 based on influential considerations in the design of the assay such as maintenance of pluripotency or differentiation of stem cells, mature stage of stem cells, early naïve state and a later naïve state and others.

Conclusion
Claims 1 and 46-64 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633